Citation Nr: 1615562	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus (diabetes).

4.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss neither began during nor was otherwise caused by his military service, to include any noise exposure therein.

2.  The Veteran's currently diagnosed tinnitus neither began during nor was otherwise caused by his military service, to include any noise exposure therein.

3.  The Veteran's currently diagnosed eye disorder neither began during nor was otherwise caused by his military service; and the weight of the evidence fails to establish that the Veteran's currently diagnosed eye disorder was caused or aggravated by a service-connected disability.  

4.  The evidence fails to establish that the Veteran's service connected disabilities preclude him from securing and/or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to adjudicate the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Hearing loss and tinnitus are both considered to be "chronic" diseases.
 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral Hearing Loss 

The Veteran is seeking service connection for bilateral hearing loss, which was denied by the June 2007 rating decision.  He contends that his hearing loss is due to his active service.

STRs contain the results of audiological testing at enlistment which do not show hearing loss in either ear.  The Veteran's MOS was a gunner and he served in the Republic of Vietnam.  He was also awarded the Combat Infantry Badge and a Bronze Star.  As such, noise exposure is conceded.  However, in April 1968 and July 1969, the Veteran specifically denied having any ear trouble or hearing loss.  At his separation examination in July 1969, he had a normal examination of his ears, but no audiometric testing appears to have been completed at that time.  His STRs do now show any complaints of hearing loss.

It is not disputed that the Veteran now has hearing loss for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

It is also not disputed that the Veteran had military noise exposure.  However, military noise exposure alone is not considered to be a disability, rather, when hearing loss is first documented more than a year after service separation, it must be shown that the hearing loss was caused by the military noise exposure.

After his separation from service, the medical record likewise does not show any complaints, treatment, or diagnosis for hearing loss for many years.

In October 2013, the Veteran was afforded a VA examination for his hearing loss.  The audiological testing confirmed the presence sensorineural hearing loss in both ears.  The Veteran voiced no hearing complaints, although he reported that his wife sometimes complained of his hearing difficulties.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The examiner noted that although the STRs did not contain an audiological examination at the time of his separation from service, his separation examination showed that he denied having any ear problems or hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his active service. 

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of hearing loss. 

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his bilateral hearing loss was due to his military service.

Consideration has been given to the Veteran's assertion that his bilateral hearing loss was due to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiometric testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's bilateral hearing loss.

The Veteran is considered competent to describe symptoms of hearing loss.  Here, the Veteran has generally stated that his hearing loss was due to his military service, but he has not suggested that he perceived diminished hearing acuity during service.  In fact, he specifically denied having any hearing loss on his medical history survey completed in conjunction with his separation physical.  The Veteran has not specifically identified any period of active duty for training during which he perceived his hearing acuity worsening.  He has also not suggested that his bilateral hearing loss began during service and continued since that time, and the first clinical evidence showing hearing loss was provided more than 40 years after service.  For this reason, a medical opinion of record was required to link the etiology of the Veteran's hearing loss to his military noise exposure.  Unfortunately, the opinion that was obtained found it less likely than not that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.



Tinnitus

The Veteran also is seeking service connection for tinnitus, which was denied by the June 2007 rating decision.  He contends that his tinnitus is due to his active service.

STRs do not show that the Veteran had any complaints, treatment, or diagnosis for tinnitus.  In April 1968 and July 1969, he denied having any ear trouble.  At his separation examination in July 1969, he had a normal examination of his ears.

The Veteran's MOS was a gunner and he served in the Republic of Vietnam, and as such, noise exposure is conceded.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause a current disability, such as tinnitus.

After his separation from service, the medical record does not show any complaints, treatment, or diagnosis for tinnitus.

In October 2013, the Veteran was afforded a VA examination for his tinnitus.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The examiner also noted that the Veteran reported that his tinnitus began only in the past several years and was unable to specify an event or circumstance while in service which may have led to the onset of tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not related to his active service.

In his substantive appeal, the Veteran wrote about his current difficulty hearing, and stated that he did not complain in service about tinnitus, although it was unclear from his statement that his tinnitus began during service.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of tinnitus. 

In addition, the Veteran has not submitted any evidence supporting his contention that his tinnitus was due to his military service.

The STRs do not show any tinnitus complaints during his service.  Furthermore, at is separation examination in July 1969, the Veteran denied having any ear trouble. 

At the October 2013 VA examination, more than 40 years after separating from service, the Veteran reported having tinnitus only for the past couple years.  As such, there is no showing that the Veteran tinnitus began either during service, or within a year of separation from service.

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that he first noticed tinnitus in service and that he had experienced it since.  As such, a medical opinion was obtained.  Unfortunately, after interviewing the Veteran, reviewing his claims file, and conducting an examination, the VA examiner opined that the Veteran's tinnitus was less likely as not related to his military service as the Veteran's subjective onset was subsequent to military service.

The Board obtained a VA examination to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the examiner confirmed that the Veteran did have tinnitus, she provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's tinnitus was the result of his military noise exposure as his subjective reports of tinnitus were well after his separation from service.  In providing her opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure; and she interviewed and examined the Veteran.  In addition, this opinion has not been questioned or undermined by any other medical evidence.  As such, the examiner's opinion is found to be highly probative and entitled to great weight.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in his report that his tinnitus onset was only several years prior to the October 2013 VA examination, which occurred decades after his separation from service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding of onset post-service, and thus, a VA examination regarding the etiology of the Veteran's tinnitus was needed.  The VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's tinnitus.  Based on this conclusion, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Eye Disorder

The Veteran is seeking service connection claim for an eye disorder, which was denied by the June 2007 rating decision.  The Veteran believes that his eye disorder is secondary to his service-connected diabetes, which was granted service connection by the June 2007 rating decision.

STRs show the Veteran required corrective lenses.  However, he denied having any eye trouble in April 1968 and July 1969.  In addition, at his July 1969 separation examination, his eyes were found to be normal.

After his separation from service, medical records from August 2007, January 2010, and July 2010, show that while he was diagnosed with diabetes, his diabetes had not resulted in retinopathy.  He was diagnosed with left eye retina macroaneurysm in 2009, which spontaneously resolved with no specific treatment in 2011.

In January 2014, the Veteran was afforded a VA examination for his eye disorder.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The Veteran had no specific visual complaints.  The examiner noted that the Veteran had no history of diabetic retinopathy in either eye and had resolved left eye macroaneurysm due to hypertension.  On examination, the Veteran had no evidence of diabetic retinopathy or other ophthalmic complications of diabetes.  The examiner noted that the Veteran had cataracts.  The examiner noted that the etiology of retinal macroaneurysm was hypertension.  The examiner opined that the Veteran's retinal macroaneurysm was less likely than not a complication of or aggravated by the Veteran's service-connected diabetes.  The examiner reported that a macroaneurysm is typically associated with chronic hypertension.  The examiner noted that although the exact etiology of cataracts is unknown, the Veteran's cataracts were more likely than not associated with advancing age and was not a complication of diabetes.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including the previous diagnosis and resolution of an eye disorder.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his eye disorder was caused by his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of ophthalmological disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ophthalmological disorders are not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of an eye disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of diabetes causes or aggravates an eye disorder.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating ophthalmological disorder such as diabetic retinopathy or metabolic disorders such as diabetes.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for an eye disorder have not been met, and the Veteran's claim is denied.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities are posttraumatic stress disorder (PTSD), rated at 70 percent effective May 23, 2006, diabetes, rated at 20 percent effective May 23, 2006, left foot peripheral neuropathy, rated at 10 percent effective May 23, 2006, and right foot peripheral neuropathy, rated at 10 percent effective May 23, 2006.  As the Veteran has been in receipt of a single disability rating of 70 percent (PTSD rated at 80 percent) throughout the course of the appeal, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.

In the Veteran's claim (VA Form 21-8940), received in May 2006, he indicated that he had worked forty hours per week as IT systems administrator from 1999 to 2005 and that he lost his job.  He indicated that he left his employment because of his service-connected disabilities.  He indicated that he had not tried to obtain employment as he was too sick to work.  He also indicated that he had a high school education and one year of college.

The Veteran stated that the main reason he is unable to work is due to his service-connected PTSD and diabetes with associated neuropathy in both feet.  In that regard, the record does not contain any statements from the Veteran's previous employers discussing how his disabilities prevented him from performing his duties or that indicate that he lost his job due to his disabilities and an inability to perform his duties.  

The Veteran's treatment records show that he reported he was fired from his job due to increasing PTSD symptoms in March 2010.  However, in January 2010, March 2011, and July 2012, he reported that his PTSD did not result in any difficulty at all performing his work, taking care of things at home, or getting along with other people.  On examinations in January 2006, June 2006, May 2007, March 2008, August 2007, December 2007, December 2008, February 2009, March 2009, May 2009, June 2009, December 2009, January 2010, October 2012, and April 2013, he was in no acute distress and remained fully alert and oriented.  Furthermore, in December 2008 and January 2010, he had a pleasant mood.  He had a steady gait with normal 5/5 strength in December 2008, January 2012, and December 2012.  Finally, he was working a part-time job by September 2007.

The Veteran was afforded a VA examination regarding his service-connected diabetes and neuropathy in June 2007.  The Veteran reported no restrictions in his activities of daily living as a result of his diabetes.  However, he reported neuropathic symptoms in his feet.

The Veteran was afforded a VA examination regarding his service-connected PTSD in January 2010.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough examination, the examiner reported that his PTSD symptoms were poorly controlled and resulted in his termination from employment in 2005 and not having a work or leisure structure to distract him has resulted in deterioration of his condition.

The Veteran was afforded VA examinations regarding his service-connected diabetes and TDIU in October 2013.  At the VA examination for PTSD, the Veteran reported that he spent time with friends and played pool.  He also reported that he was fired from his IT job in 2005 due to misconduct for using the business phone for personal reasons and not for his PTSD as previously reported.  He continued to work part-time.  The VA examiner noted a great deal of erroneous information in the January 2010 PTSD VA examination and there was no evidence showing the Veteran's had more than mild PTSD symptoms at any time.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough examination, the examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Finally, the examiner reported that the PTSD symptoms were not severe enough to render him incapable of obtaining or holding substantially gainful active employment.  Another VA examiner had the opportunity to review the Veteran's claims file.  Regarding the impact of the Veteran's service-connected physical disabilities on his ability to work, the examiner noted that at the time of the Veteran's last employment, he had the same service-connected disabilities and was able to perform all of his work duties.

The Board emphasizes that there are two persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The October 2013 VA examiners have opined that the Veteran's service-connected disabilities, which created limitations in the type of work that could be performed, would not preclude work entirely.  In addition, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Accordingly, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an eye disability is denied.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


